SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX New record in the “pre-salt” production Rio de Janeiro, May 12th, 2015 – Petróleo Brasileiro S.A. – Petrobras announces that oil production at fields operated by the Company in the province of the “pre-salt” in Santos and Campos basins reached 800 thousand barrels of oil per day (bdp) on April 11th, 2015, setting a new record on daily production. Such volume, approximately 74% (590 thousand bpd), represents the Company’s share and the remaining ones correspond to partner companies in several areas of the “pre-salt” layer production. Petrobras reached 800 thousand barrels production per day only eight months after the first oil discovery in the “pre-salt” layer, in 2006, less than necessary to reach the same level in other areas of maritime production. It was necessary 40 years for Petrobras to reach 800 thousand barrels of oil production in Brazil, with contribution of 6,374 wells. In Campos basin, it took 24 years to reach the same production volume, with 423 wells. Now, the “pre-salt” reached the production of 800 thousand bdp, with contribution of 39 productive wells. From such wells, 20 are located in Campos basin, which corresponds to 64% of production (511 thousand barrels per day). The remaining 19 wells are located in Campos basin and correspond to 36% of production (291 thousand barrels per day). On the record day, 11 final production systems and Anticipated Production System were operational in the “pre-salt” area. Seven of these systems have produced oil exclusively from such geological layer. The beginning of the Anticipated Production System installed in Buzios basin, on March of 2015, contributed to the record through a platform vessel called Dynamic Producer, which constituted the first long-term oil and gas production in the onerous assignment area. Besides such system, the startup of P-20 platform in the “pre-salt” layer, at Marlim field, in Campos basin, also contributed to such result, which will help future production increases in the area. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2013, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 14, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
